Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 8-K CURRENT REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 Date of report (Date of earliest event reported): April 30, 2010 XL Capital Ltd (Exact Name of Registrant as Specified in its Charter) Cayman Islands 1-10804 98-0191089 (State or Other Jurisdiction (Commission File (IRS Employer of Incorporation) Number) Identification No.) XL House, One Bermudiana Road, Hamilton, Bermuda HM08 (Address of Principal Executive Offices) (Zip Code) Registrants telephone number, including area code: (441) 292-8515 Not Applicable (Former Name or Former Address, if Changed Since Last Report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: o Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) o Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) o Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) o Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 5.02. Departure of Directors or Certain Officers. As publicly announced on April 30, 2010, the ordinary shareholders of XL Capital Ltd, a Cayman Island exempted company (the Company), have approved the redomestication of the parent company of the XL group of companies to Ireland. As set forth in the Companys proxy statement dated March 9, 2010 relating to the special meetings (the Proxy Statement), this is to be accomplished by a scheme of arrangement (the Scheme of Arrangement) pursuant to which the new Irish company, XL Group plc, will become the ultimate parent holding company of the XL group of companies, and the current directors of the Company will become the directors of XL Group plc and will resign from the board of what will then be a subsidiary company. Accordingly, each of our current directors (Robert R. Glauber, Michael S. McGavick, Dale R. Comey, Herbert N. Haag, G. Thompson Hutton, Joseph Mauriello, Eugene M. McQuade, Clayton S.
